                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
WASHINGTON MUTUAL, INC., et al.,   :            Bk Case No. 08-12229 (MFW)
                                   :
                      Debtors.     :
__________________________________ :
                                   :
ALICE GRIFFIN,                     :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 19-775-RGA
                                   :
WMI LIQUIDATING TRUST,             :            BAP No. 19-27
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 3rd day of May, 2018.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the Court reviewed the Order by the Honorable Mary L. Walrath

that was appealed. Specifically the Order overruled the First Omnibus Objection fo

Alice Griffin with respect to Allowed Claims of Morgan Stanley & Co., Inc., Credit Suisse

Securities (USA) LLC and Goldman, Sachs & Co., on Behalf of Themselves and

Certain Underwriters. According to the Order, the Bankruptcy Court reviewed the

Objection and all responses thereto. The Bankruptcy Court held a hearing on April 22,

2019 related to the Objection and the Responses. As a result, Judg e Walrath made the

following findings that (a) the Bankruptcy Court had jurisdiction over the matter pursuant
to 28 U.S.C. §§ 157 and 1334, (b) the m atter was a core proceeding pursuant to 20

U.S.C. § 157(b)(2) and (c) notice of the Hearing was sufficient under the circumstances.

The Bankruptcy Court determined that the Objection by Appellant was overruled for the

reasons stated on the record at the Hearing and the terms and conditions of the Order

were immediately effective and enforceable upon entry.

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District, that this matter be withdrawn from the mandatory referral for mediation

and proceed through the appellate process of this Court. Counsel and the pro se

Appellant are advised that objections may be filed to this Recommendation pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1. If any objections

are filed they shall be due on or before Monday, May 20, 2019 and shall be limited to

five (5) pages double spaced.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
